Notice of Pre-AIA  or AIA  Status
 	The present application 16/361,443, filed on 3/22/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Claims 1-2,4-20 are allowed, claim 3 is cancelled  in this application.
Examiner acknowledges applicant’s amendment filed on 7/20/2022.
Drawings
The Drawings filed on 3/22/2019 are acceptable for examination purpose.

35 U.S.C. 112(f)-112(b):
	In view of applicant’s amendment, the rejection under 35 USC 112 as set forth in the previous office action is hereby withdrawn.
35 USC § 101
	In view of applicant’s amendment, the rejection under 35 USC 101 as set forth in the previous office action is hereby withdrawn.

Statutory Review under 35 USC § 101
Claims 1-7 are directed  a method and have been reviewed.
 	Claims 1-7 perform the method steps, determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions

Claims 8-16 are directed  a non-transitory computer storage medium storing computer-executable instructions: have been reviewed
 	Claims 8-16 appear to be statutory, as non-transitory computer storage medium storing computer-executable instructions (specification: ¶ 0041-0042, 0044-0045, 0048-0051,0053, fig 5) determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions (claim says non-transitory).

Claims 17-20 are directed  a system and have been reviewed
 	Claims 17-20 appear to be statutory, as the system includes hardware (at least one data processor) as disclosed in ¶ 0041-0042, 0044-0045 of the applicant’s specification referring to physical processor cores







Reasons for Allowance

 	Claims 1-2,4-20 (re-numbered as 1-19) are allowed.
	The following is an examiner’s statement of reasons:

 	In view of applicant’s amendment to the claims, remarks filed on 7/20/2022 the prior art of Lindblad et al., US Pub. No. 2004/0073541, Prince, US Pub. No. 2020/0177380, Campagna et al., US Pub. No. 2006/0002550 do not disclose, make obvious or otherwise suggest the structure of applicant’s
 	“extracting a seed from either the parent key or the child key, wherein the seed comprises a portion of the parent key or a portion of the child key*; 
 	computing a co-parent seed key from the extracted seed, wherein the co- parent seed key is computed by determining a quotient of a most significant part of either the parent key or child key, one or more bit mask and a number of parts; and 
 	pre-pending the co-parent seed key to either the parent key or child key”,             in claim 1;
 	wherein each child index includes a child key, wherein each virtual co-parent key is configured to create a virtual partition, and wherein generating the virtual co-parent key includes: 
 	extracting a seed from the child key, wherein the seed comprises a portion of the child key;
 	determining a most significant part (MSP) of the seed, wherein the most significant part of the seed is a leftmost bit value of the seed;
 	computing a co-parent seed key based in-part on the distinguished name of the child index and the MSP of the seed;
 	pre-pending the virtual co-parent key of the child index with a co-parent seed”,     in claim 8;
	“wherein generating the virtual co-parent key includes:
 	extracting a seed from a child key, wherein the seed includes a portion of a child key;
 	determining a most significant part of the seed, wherein a most significant part of the seed is a leftmost bit value of the seed;
 	computing, at a processor, a virtual co-parent seed key from the distinguished name of the second child index, and the most significant part of the seed; and
 	pre-pending the virtual co-parent key associated with the second child index with the computed co-parent seed key”, in claim 17

 	These features, together with the other limitations of the independent claims     are novel and non-obvious over the prior art of record. The dependent claims 2,4-7,9-16,18-20 being definite, enabled by the specification, and further limiting to the independent claims are also allowable.










Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.













 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154